DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. The Applicant argues on pages 6 and 7 that “an express illustration is not necessary for one of ordinary skill in the art to understand that a “a first power electrode may be electrically coupled to the die carrier 110 via the first intermetallic compound 130” and that the drawing adequately support features recited in claim 10”.  The Examine respectfully disagrees.  As stated in MPEP 608.02(d) and under 37 CFR 1.83(a), “The drawings of in a non-provisional must show every feature of the invention specified in the claims.  However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in form of a graphical drawing symbol or a labeled representation”.  The Examiner notes that the features of claim 10 are not shown.  Even if the Applicant feels that detailed illustration is not essential for proper understanding, there is no graphical drawing symbol or labeled representation in the drawings.  The drawings objection is maintained.
Applicant argues on pages 7-8 that the metallization layer is different from Chang’s first and second solder metal layers.  The Examiner respectfully disagrees.  A metallization layer is layer made of metal.  While these layers may be deposited/formed by different methods, the solder metal layers of Chang are still metal/metallization layers.  Applicant needs to remember that these are device claims and the method of forming (plating or soldering) is not germane.  The  Examiner takes the position the rejection.
Applicant’s arguments with respect to claim(s) 16-18 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a power electrode of the vertical transistor structure is electrically coupled to the die carrier via the first intermetallic compound” and “the first intermetallic compound comprises: first intermetallic growth structures pointing from metallization layer towards plating; and second intermetallic growth structures pointing from the plating towards the metallization layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “wherein the plating has a thickness in a range of the 2m or less”.  There is no support for the is recitation.  See paragraph 27 of Applicant’s specification.  Appropriate correction is required.


Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang et al. (Chang) (US 2014/0097534 A1).
	In regard to claim 1, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses a SiC power semiconductor device (Figs. 1A, 1B, 2), comprising: a power semiconductor die (items 110, 210) comprising SiC (implied due to reference of difficulties of mounting SiC devices as the problem mentioned in the disclosure, paragraph 3) and a metallization layer (items 106, 202) wherein the metallization layer (items 106, 202) comprises a first metal (nickel, copper silver, paragraph 23); a die carrier (items 120, 220), wherein the power semiconductor die (items 110, 210) is arranged over the die carrier (items 120, 220) such that the metallization layer (items 106, 202) faces the die carrier (items 120, 220), the die carrier (items 120, 220) being at least partially covered by a plating that comprises Ni (items 108, 204, paragraph 23); and a first intermetallic compound (items 104, 200) arranged between the power semiconductor die (items 110, 210) and the plating (items 108, 204, paragraph 23) and comprising Ni.sub.3Sn.sub.4 (paragraph 24).
	It would have been obvious to modify the invention to include a power semiconductor die comprising SiC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regard to claim 2, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses wherein the first metal (items 106, 202) is Ni, Ag, Au, or Pt (paragraph 23).
	In regard to claim 3, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses precipitates of a second intermetallic compound (items 102, 103) arranged within the first intermetallic compound (item 104), the second intermetallic compound (items 102, 103) comprising a different material composition than the first intermetallic compound (item 104. paragraph 24).
	In regard to claim 4, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses wherein the second intermetallic compound (item 102) comprises Ag.sub.3Sn (paragraph 24).
	In regard to claim 5, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses wherein the precipitates are essentially arranged in a plane parallel to the die carrier (items 120, 220).
	In regard to claim 6, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses wherein the precipitates are essentially arranged halfway between the metallization layer (items 106, 202) and the plating (items 108, 204, paragraph 23).
	In regard to claim 7, Chang (Figs. 1A, 1B, 2 and associated text ad items) does not specifically disclose wherein the plating (items 108, 204, paragraph 23) comprises NiP, or NiPd, or NiPdAu, or NiPdAuAg.
	It would have been obvious to modify the invention to include an Ni based alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regard to claim 8, Chang (Figs. 1A, 1B, 2 and associated text ad items) does not specifically disclose wherein the first intermetallic compound has a thickness in a range of 1 μm to 2 μm.
	A person of ordinary skill in the art before the effective filing date would adapt the thickness of the first intermetallic compound according to needs.  Examiner notes that the thickness of the starting layers of Chang  is of the order of magnitude of single-digit μm.
However, the applicant has not established the critical nature of the first intermetallic compound having a thickness of 1 μm to 2 μm..  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of size and design choice.
	In regard to claim 9, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses wherein the die carrier (items 120, 220) comprises a leadframe, a direct copper bond (DCB) substrate, a direct aluminum bond (DAB) substrate, or an active metal brazing (AMB) substrate (paragraph 19).
	In regard to claim 10, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses wherein the power semiconductor die (items 110, 210) comprises a vertical transistor structure, and wherein a power electrode of the vertical transistor structure is electrically coupled to the die carrier (items 120, 220) via the first intermetallic compound (items 104).
	In regard to claim 11, Chang (Figs. 1A, 1B, 2 and associated text ad items) does not specifically disclose wherein the power semiconductor die has a thickness of 150 μm or less.
	A person of ordinary skill in the art before the effective filing date would adapt the thickness of the power semiconductor according to needs.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a die with a thickness of 150 μm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

	In regard to claim 16, Chang (Figs. 1A, 1B, 2 and associated text ad items) discloses wherein the first intermetallic compound (items 104, 200) comprises: first intermetallic growth structures pointing from metallization layer (items 106, 202) towards plating (items 108, 204); and second intermetallic growth structures pointing from the plating (items 108, 204) towards the metallization layer (items 106, 202).
	In regard to claim 17, Chang (Figs. 1A, 1B, 2 and associated text ad items) does not specifically disclose wherein the metallization layer has a thickness of 50nm to 700nm.
	A person of ordinary skill in the art before the effective filing date would adapt the thickness of the metallization according to needs.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a metallization having a thickness of 50nm to 700nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature of metallization layer having a thickness between 50nm and 700nm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of size and design choice.
	In regard to claim 18, Chang (Figs. 1A, 1B, 2 and associated text ad items) does not specifically disclose wherein the plating has a thickness in the range of 2m or less.
	A person of ordinary skill in the art before the effective filing date would adapt the thickness of the power semiconductor according to needs.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a plating having a thickness in the range of 2m or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature of a plating having a thickness in the range of 2m or less.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of size and design choice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 19, 2022